Citation Nr: 1200125	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-09 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition, depression, depressive disorder, depressive disorder not otherwise specified (NOS), major depressive disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain/ myositis (referred to hereinafter as "lumbar spine disability") for the period through July 7, 2008.

4.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability for the period beginning July 8, 2008.


5.  Entitlement to an evaluation in excess of 10 percent for right inferior pubic ramus stress fracture (referred to hereinafter as "right pelvis fracture") for the period through July 7, 2008.

6.  Entitlement to an evaluation in excess of 10 percent for a right pelvis fracture for the period beginning July 8, 2008.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Service connection for an acquired psychiatric disorder was denied therein while service connection was granted and an initial 10 percent evaluation assigned effective February 20, 2007, for a lumbar spine disability as secondary to a service-connected right pelvis fracture therein.  The previously established 10 percent evaluation for this right pelvis fracture was continued.



A Decision Review Officer hearing was requested by the Veteran contemporaneous with her March 2008 Appeal to Board (VA Form 9).  Such hearing was scheduled for a date in June 2008.  It was not conducted, however, as the Veteran requested that it be cancelled in a statement dated that same day.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  As the Veteran files a claim for the affliction her mental condition, whatever that is, causes her, VA must construe the claim to include any and all of her currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim of entitlement to service connection for a nervous condition.  The medical evidence of record indicates that she recently has been diagnosed with depression, depressive disorder, depressive disorder NOS, major depressive disorder, and PTSD.  Therefore, the Board has recharacterized the first and second issues on appeal as indicated above to one of an acquired psychiatric disorder including these disorders in addition to a nervous condition.

This first issue has been added by the Board.  Of note in this regard is that the Veteran previously claimed entitlement to service connection for the acquired psychiatric disorder of depression.  This benefit was denied.  The RO characterized her instant claim of entitlement to service connection for a nervous condition as one of entitlement to service connection for the acquired psychiatric disorder of depressive disorder.  Given the differing disorders at issue in these claims, no consideration was given by the RO to whether new and material evidence was needed.

Separate and distinctly diagnosed conditions must be considered separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (1996).  The factual basis of a claim for the purpose of determining whether it is a new claim or previously was adjudicated in a final decision thus is the Veteran's disease or injury rather than the symptoms of that disease or injury.  Id.  As such, the focus of the Board's analysis in determining whether new and material evidence is required must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously and finally adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  

The Veteran's previous denied claim and instant claim both concern an acquired psychiatric disorder with depression symptoms.  As explained in greater detail below, new evidence substantiates an element of the previous claim rather than constitutes a new claim.  Whether new and material evidence has been received to reopen the previous claim therefore must be considered.  Such consideration is given herein in the first instance because the matter is jurisdictional in nature.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability for the period beginning July 8, 2008, and entitlement to an evaluation in excess of 10 percent for a right pelvis fracture for the period beginning July 8, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied the Veteran's initial claim of entitlement to service connection for the acquired psychiatric disorder of depression.  This determination was not appealed.

2.  The evidence received subsequent to the September 2005 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for an acquired psychiatric disorder.

3.  For the period from February 20, 2007, through July 7, 2008, the evidence shows that the Veteran's lumbar spine disability taking pain into account manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

4.  For the period through July 7, 2008, the evidence does not show that the Veteran's right pelvis fracture was manifested by flexion of the thigh limited to 30 degrees of less or abduction of the thigh lost beyond 10 degrees.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103 (2011).

2.  The evidence received since the September 2005 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for an initial evaluation of 20 percent, but no higher, for a lumbar spine disability for the period from February 20, 2007, through July 7, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5021, 5237 (2011).

4.  The criteria for an evaluation in excess of 10 percent for a right pelvis fracture for the period through July 7, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5250, 5252, 5253 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board herein grants the benefit sought with respect to the first issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regard to this issue, such error was harmless and will not be discussed.  The Board herein grants, but not in full, the benefit sought with respect to the third issue on appeal and denies the benefit sought with respect to the fifth issue on appeal.  Discussion of the duties to notify and assist as it pertains to these issues therefore is needed.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The issue concerning the Veteran's lumbar spine disability initially was one of entitlement to service connection whereas the issue concerning her right pelvis fracture was one of entitlement to a higher evaluation.  She was informed via letter dated in March 2007 of the criteria for establishing service connection on a secondary basis (the only theory of entitlement specifically raised by her), the criteria for establishing entitlement to a higher evaluation, and the evidence required in these regards.  She additionally was informed of her and VA's respective duties for obtaining evidence as well as how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  

As noted above, service connection for a lumbar spine disability as secondary to a service-connected right pelvis fracture was granted in the May 2007 rating decision.  

Notification of how VA determines disability evaluations specifically for a right pelvis fracture was provided to the Veteran via a June 2008 letter.

Via letter dated in April 2010, the Veteran again was informed of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and of how VA determines disability evaluations.  

Neither the Veteran nor her representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The March 2007 letter predated the initial adjudication by the RO, who in this case is the AOJ, in May 2007.  All notice elements were addressed by this letter.  Nothing more was required.  It follows that the June 2008 and April 2010 letters went above and beyond what was required by readdressing some of these notice elements.  Further, the June 2008 letter went above and beyond by providing specific rather than general notice concerning the disability rating element.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and VA treatment records.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  Instead, she submitted some private treatment records on her own behalf.  Translation of such records which were in Spanish has been undertaken.

The Veteran was afforded a VA spine examination and a VA bone examination in March 2007.  She additionally was afforded a VA spine examination and a VA bone examination in July 2008.  The claims file was reviewed by the examiner who conducted both of the former examinations as well as by the examiner who conducted both of the latter examinations.  Each examiner additionally interviewed the Veteran regarding her relevant medical history and current symptomatology.  Then, each examiner conducted a thorough physical assessment.  Diagnostic testing either was performed or reviewed if necessary.  Each examiner finally documented all of the above actions in an examination report.  Accordingly, the Board finds that the examinations of record are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor her representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric disorder.  This is the second time she has done so, as noted above.

In a September 2005 rating decision, the RO denied the Veteran's initial claim of entitlement to service connection for the acquired psychiatric disorder of depression.  No evidence of a psychiatric disability such as depression or a nervous condition was found.  The pertinent evidence considered in making this determination included service treatment records and the report of an August 2005 VA mental disorders examination.

Immediately following issuance of the aforementioned rating decision, the Veteran was notified of her appellate rights.  She did not appeal, however.  The rating decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Yet a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  It therefore does not require submission of new and material evidence as to each previously unestablished fact necessary to substantiate the claim.  Id.  Rather, it contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Pertinent evidence in the form of VA treatment records, a report of a March 2007 VA mental disorders examination, and a July 2008 VA opinion concerning  a mental disorder were associated with the claims file subsequent to the September 2005 rating decision.  Of import here, diagnoses of depression, major depressive disorder, and PTSD are contained in the VA treatment records.  Depressive disorder NOS was diagnosed at the March 2007 VA mental disorders examination.   The July 2008 VA opinion discusses depressive disorder.

The Board finds that new and material evidence has been submitted.  None of the evidence in the above paragraph was considered as of the last previous final rating decision denying the Veteran's claim in September 2005.  This new evidence relates to a fact necessary to substantiate the claim that was unestablished in that decision.  Although the presence of an acquired psychiatric disorder was not established then, it is now.  The new evidence thus is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's claim finally has been raised by it.  Granting service connection for an acquired psychiatric disorder indeed is possible, depending on the other new evidence, the previous evidence, and evidence yet to be obtained pursuant to the VCAA (see the remand below discussing the need for records procurement and the provision of another medical examination complete with opinion), once such a disability has been found to exist.

Having found that each of the requirements in 38 C.F.R. § 3.156(a) concerning the submission of new and material evidence have been satisfied, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

III.  Higher Evaluations

The Veteran seeks a higher evaluation for her lumbar spine disability and for her right pelvis fracture.  She contends that each of these conditions is more severe than contemplated by its currently assigned 10 percent evaluation.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Consideration must be given to whether staged ratings are warranted at any point during the pendency of the claim where an appeal arises from an initially assigned disability rating, as is the case here with respect to a lumbar spine disability.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The same consideration further must be given where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, even though the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 505.  This is the case here with respect to a right pelvis fracture.

The Board notes with respect to both a lumbar spine disability and a right pelvis fracture that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Disability of the musculoskeletal system such as those involved in this case is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

1.  Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5021-5237.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating of the residuals of that disability under another Diagnostic Code.  38 C.F.R. § 4.27.  The first four digits, 5021 in this case is the Diagnostic Code for the disability.  Id.  Diagnostic Code 5021 concerns myositis.  The second four digits after the hyphen, 5237 in this case, is the Diagnostic Code used to rate the residuals of that disability.  Id.  Diagnostic Code 5237 concerns lumbosacral strain.  

This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5236 and 5238 to 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is awarded when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, (3) muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or (4) there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or (3) muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A disability evaluation of 40 percent is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent disability rating.  The maximum disability rating of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Each range of motion measurement is rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (4).

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's lumbar spine disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months merit a 10 percent disability evaluation under the Formula for Rating IVDS.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent disability rating.  Finally, the maximum 60 percent disability rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Each spinal segment manifesting clearly distinct effects of IVDS is rated separately pursuant to the above criteria.  Id., Note (2).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).



At the outset, the Board notes that the effective date of an award of compensation generally cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The Veteran's instant application/claim regarding her lumbar spine disability was received in February 2007.  Evidence dated prior to this therefore is not within the period on appeal for which she can receive increased compensation.  It is presented here in brief here simply as background.

VA treatment records dated prior to the period on appeal document the Veteran's complaints of frequent low back pain, her denial of associated neurological deficits such as pain radiation and bowel/bladder problems, and a diagnosis of low back pain.  Her range of motion was intact and her muscle tone adequate at one point during this time.  

A private treatment record dated immediately prior to the period on appeal notes the Veteran's complaint of low back pain.  

The Veteran complained of non-radiating lumbar pain at a 7/10 intensity with flare-ups to a 9/10 intensity every week for 3 to 4 hours at her March 2007 VA spine examination.  No additional limitation of motion or functional impairment was noted during a flare-up.  The Veteran denied associated symptoms such as numbness, weakness, and bowel and bladder complaints.  

Upon physical assessment, reversed lordosis of the spine was noted.  There was tenderness, and spasms were palpated.  No IVDS was found.  Thoracolumbar range of motion was from 0 to 50 degrees forward flexion with pain starting at 40 degrees, from 0 to 20 degrees extension with pain starting at 10 degrees, from 0 to 15 degrees right and left lateral flexion with pain starting at 5 degrees, and from 0 to 20 degrees right and left lateral rotation with pain starting at 10 degrees.  Repeated movement caused further pain but no weakness, fatigue, or further functional loss.  X-rays from May 2006, which were normal, were reviewed.  Sensory, motor, and reflex examination of the extremities was normal.  Lumbar strain/myositis was diagnosed.  

August 2007 VA lumbar spine X-rays showed straightening of the spine in severe inflammatory changes or muscular spasm and minimal degenerative changes.

A November 2007 VA treatment record reflects that there was back tenderness but no sensory, motor, or reflex abnormalities.

In her March 2008 Appeal to Board (VA Form 9), the Veteran indicated that her lumbar spine disability along with her right pelvis fracture were incapacitating at times.

The Veteran reported progressively worse low back pain, spasms, weakness, and decreased motion at her July 2008 VA spine examination.  She additionally reported severe weekly flare-ups lasting 1 to 2 days resulting in functional impairment respecting the ability to work.  Finally, the Veteran reported bilateral leg numbness but denied leg and foot weakness, paresthesias, unsteadiness, and bowel and bladder complaints.  

Upon physical assessment, it was noted that the Veteran's gait was antalgic.  There was no abnormal spinal contour.  Spasms, tenderness, and pain with motion were present but not guarding, weakness, or atrophy.  It specifically was noted that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Thoracolumbar range of motion was from 0 to 70 degrees forward flexion with pain starting at 60 degrees, from 0 to 0 degrees extension with pain, from 0 to 30 degrees right lateral flexion with pain starting at 25 degrees, from 0 to 35 degrees left lateral flexion with no pain, from 0 to 20 degrees right lateral rotation with pain starting at 15 degrees, and from 0 to 25 degrees left lateral rotation with no pain.  Repeated movement in all directions except extension caused pain.  It also caused additional limitation of motion from 0 to 62 degrees forward flexion, from 0 to 25 degrees right lateral flexion, from 0 to 33 degrees left lateral flexion, from 0 to 16 degrees right lateral rotation, and from 0 to 20 degrees left lateral rotation.  The August 2007 X-rays were reviewed.  Contemporaneous X-rays showed straightening of the spine which may be secondary to position but could be inflammatory changes or muscular spasm.  Sensory, motor, and reflex examination of the extremities was normal.  Diagnoses of lumbar paravertebral myositis and mild degenerative changes of the lumbar spine were made.

Based on the above, the Board finds that entitlement to an initial evaluation of 20 percent under the General Rating Formula is warranted for a lumbar spine disability for the period through July 7, 2008.  The first criterion for such a rating consistently has been met during this period.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees indeed was exhibited by the Veteran at both VA spine examinations taking into account DeLuca and associated regulations.  Only 50 degrees of forward flexion was found upon initial and repeated testing at the March 2007 examination.  Pain free forward flexion upon initial and repeated testing was only to 40 degrees.  Forward flexion to 70 degrees was found upon initial testing at the July 2008 examination.  However, only 60 degrees was pain free.  Repeated testing produced forward flexion to only 62 degrees.  In view of the evidence detailed above, and upon application of the Deluca factors, the Board finds that for the entire period from February 20, 2007, to July 7, 2008, forward flexion consistently approximates range of motion between 30 and 60 degrees.  

Of additional note is that the Veteran consistently has reported weekly flare-ups of her lumbar spine disability pain.  Neither the March 2007 nor the July 2008 VA spine examination contained an opinion regarding the amount of additional limitation of motion, if any, during such flare-ups.  However, the Veteran herself reported no additional limitation of motion or functional impairment due to flare-ups at the former examination.  She indicated that she had functional impairment during flare-ups only with respect to her ability to work at the latter examination.  It follows that the above finding of forward flexion greater than 30 degrees but not greater than 60 degrees stands even with consideration of flare-ups pursuant to DeLuca and associated regulations.


Because the first criterion for establishing a 20 percent has been satisfied, it unnecessary to consider the other two criteria for such an evaluation, combined range of motion of the thoracolumbar spine not greater than 120 degrees and muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Consideration accordingly now may be turned toward whether an initial evaluation in excess of 20 percent is warranted under the General Rating Formula for the period through July 7, 2008.  The Board finds that even the next highest evaluation of 40 percent is not warranted.

Indeed, there is no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees of less.  The lowest forward flexion finding, whether from initial or repeated testing and taking only pain free motion into account pursuant to DeLuca and associated regulations because doing so is most favorable to the Veteran, from the March 2007 and July 2008 VA spine examinations was 40 degrees.  There also is no evidence of favorable ankylosis of any portion of the thoracolumbar spine let alone the entire thoracolumbar spine.  At no point during the period in question has the Veteran complained of immobility or an inability to move her back.  She indeed was able to move it, albeit limitedly, in all directions at both of the aforementioned examinations.

Next found by the Board is that entitlement to a separate rating is not warranted under the General Rating Formula for any objective abnormalities associated with the Veteran's lumbar spine disability during the period through July 7, 2008.  Persistently throughout this period, she has denied bowel and bladder problems.  She denied extremity symptoms on several occasions.  The Veteran in fact complained of only one extremity symptom, bilateral leg numbness, on only one occasion, the July 2008 VA spine examination.  Yet no extremity abnormalities associated with her lumbar spine were found then.  None were found at any other time either.

Turning to the Formula for Rating IVDS, no diagnosis of IVDS or any similar condition is of record.  IVDS particularly was not found at the July 2007 VA spine examination.  Yet minimal degenerative changes were shown in August 2007 X-rays.  To the extent, if any, that this refers to a disc problem, no indication exists that the Veteran has experienced incapacitating episodes of any duration.  The Veteran referenced incapacitation once but never described having symptoms so acute that she had to see a physician who placed her on bed rest.  This scenario further is not shown by the VA treatment records.  

It follows that use of the Formula for Rating IVDS would result in a noncompensable initial evaluation.  The 20 percent rating assigned herein under the General Rating Formula therefore stands as the higher evaluation.  

The Board lastly notes that consideration was given to 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 49, in making each of the above determinations regarding the period through July 7, 2008.  Consideration also has been given to whether staged ratings are required during this period pursuant to Francisco v. Brown, 7 Vet. App. at 55, and Hart, 21 Vet. App. at 505.  It follows that such ratings are not warranted since the above findings that the preponderance of the evidence is for the Veteran's entitlement to a 20 percent disability evaluation under the General Rating Formula, against her entitlement to a separate disability evaluation for an objective neurologic abnormality under this Formula, and against her entitlement to an evaluation higher than 20 percent under the Formula for Rating IVDS for her lumbar spine disability apply throughout this period.

2.  Right Pelvis Fracture

The Veteran's service-connected right pelvis fracture currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5003.  99 in the first four digits indicates that the Veteran's disability is not listed in the Schedule for Rating Disabilities, while 50 indicates that it is related most closely to the listed musculoskeletal disabilities.  See 38 C.F.R. §§ 4.20, 4.27.  Degenerative arthritis (hypertrophic or osteoarthritis), the subject of Diagnostic Code 5003, is the disability found to be most analogous.  Id.  


Under Diagnostic Code 5003, evaluations for degenerative arthritis established by X-ray findings shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, X-ray evidence showing involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation. 

38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5253, address hip/thigh limitation of motion.  Under Diagnostic Code 5251, extension of the thigh limited to 5 degrees results in the maximum evaluation of 10 percent.  A 10 percent evaluation under Diagnostic Code 5252 is for flexion of the thigh limited to 45 degrees.  A 20 percent evaluation requires flexion limited to 30 degrees, while a 30 percent evaluation requires flexion limited to 20 degrees.  The maximum evaluation of 40 percent is reserved for flexion limited to 10 degrees.  Pursuant to Diagnostic Code 5253, impairment of the thigh manifested by limitation of adduction, with the inability to cross legs, or rotation, with the inability to toe-out more than 15 degrees on the affected leg, warrants a 10 percent evaluation.  The maximum 20 percent evaluation is mandated for limitation of abduction of the thigh if motion is lost beyond 10 degrees.  

The normal range of motion for the hip is from 125 degrees flexion to 0 degrees extension and from 45 degrees abduction to 0 degrees adduction.  38 C.F.R. § 4.71a, Plate II. 

Ankylosis of the hip, rated according to Diagnostic Code 5250, that is favorable combined with in flexion at an angle between 20 and 40 degrees and slight adduction or abduction results in a 60 percent evaluation.  A 70 percent evaluation under this provision requires intermediate ankylosis.  Unfavorable or extremely unfavorable ankylosis where the foot does not reach the ground and crutches are needed warrants the maximum 90 percent evaluation and entitles the Veteran to special monthly compensation. 

Other Diagnostic Codes pertaining to disabilities of the hip/thigh include Diagnostic Code 5254 for hip flair joint and Diagnostic Code 5255 for impairment of the femur as evidenced by malunion, nonunion with and without loose motion, or fractures to include with false joint.

It is reiterated at the outset that the effective date of an award of compensation generally cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  The Veteran's instant application/claim regarding her right pelvis fracture was received in February 2007.  Evidence dated before February 2006, one year prior, therefore is not within the period for which she can receive increased compensation.  It is presented here in brief here simply as background.

Service treatment records reveal that although the Veteran continued to complain of right hip/groin pain, her right pelvis fracture had healed and she had full active motion of the lower extremity with no pain upon abduction, adduction, and flexion before her separation.  

An August 2006 VA treatment record documents the Veteran's complaint of pelvis pain.  It also documents that there was tenderness upon palpation of the pubis but that range of motion of the hip and pelvis was full.


A VA treatment record dated in March 2007 contains another finding of full range of motion of the hip and pelvis.

At her March 2007 VA bones examination, the Veteran reported pain at a 7/10 intensity with flare-ups to a 9/10 intensity every week for 3 to 5 hours.  No functional impairment was noted during a flare-up.  

It was noted that Veteran's gait was antalgic with limping and waddling from the right upon physical assessment.  There was no tenderness, ankylosis, false motion, loose motion, malunion, nonunion, false joint, or deformity.  Right hip range of motion was from 0 to 110 degrees flexion with pain starting at 80 degrees, from 0 to 20 degrees extension with pain starting at 10 degrees, from 0 to 10 degrees adduction with pain throughout, from 0 to 25 degrees abduction with pain starting at 15 degrees, from 0 to 20 degrees internal rotation with pain starting at 10 degrees, and from 0 to 30 degrees external rotation with pain starting at 10 degrees.  Repeated movement with no resistance caused further pain but no weakness or fatigue.  The Veteran was unable to undertake repeated movement with resistance due to pain.  Diagnostic tests were not performed or reviewed.  Right pelvis fracture with pain and limited range of motion was diagnosed.  

In her March 2008 Appeal to Board (VA Form 9), the Veteran indicated that her right pelvis fracture along with her lumbar spine disability was incapacitating at times.

The Veteran reported right inner thigh and groin pain with severe weekly flare-ups of 1 to 2 days resulting in the functional impairment of limiting her ability to perform her job and chores as well as to ambulate at her July 2008 VA bones examination.  Upon physical assessment, the Veteran's gait was antalgic with shifting of weight to the left leg.  Tenderness was found.  Right hip range of motion was from 0 to 95 degrees flexion with pain starting at 75 degrees, from 0 to 5 degrees extension with pain throughout, from 0 to 10 degrees adduction with pain throughout, from 0 to 15 degrees internal rotation with pain starting at 10 degrees, and from either 0 to between 25 and 30 degrees external rotation with pain starting between 15 and 25 degrees.  

Given the above, the Board finds that a disability evaluation in excess of 10 percent for a right pelvis fracture for the period through July 7, 2008, is not warranted.  Most of the hip/thigh Diagnostic Codes do not apply in this case.  With respect to those that do apply, the criteria for even the next highest evaluation of 20 percent are not satisfied even taking into account DeLuca and associated regulations.  Only a 10 percent evaluation is possible in the instance of limited albeit noncompensable limitation of motion because there is only one major joint affected.

Flail joint is not mentioned in the evidence at all.  Diagnostic Code 5254 accordingly need not be discussed.  There is no evidence of impairment of the Veteran's right femur.  False motion, loose motion, malunion, nonunion, false joint, and deformity indeed specifically were not found.  It follows that Diagnostic Code 5255 is not for application.  

There also is no evidence of ankylosis of the Veteran's right hip.  At no point during the period in question has she complained of immobility or an inability to move this hip.  She indeed was able to move it, albeit limitedly, in all directions as evidenced by the March 2007 and the July 2008 examinations.  Diagnostic Code 5250 thus is not for application.  Diagnostic Code 5251 finally is not for application because use of it cannot result in a higher evaluation.  The Veteran already is in receipt of a 10 percent evaluation which is the maximum allowed for an extension limitation.

That leaves Diagnostic Codes 5252 and 5253.  Flexion limited to 30 degrees and abduction lost beyond 10 degrees, the criteria for 20 percent evaluations under these Diagnostic Codes, never was manifested even taking DeLuca and associated regulations into account.  Although details are not provided, a VA treatment record noted that range of motion was full.  110 degrees of flexion was found upon initial testing at the March 2007 examination.  80 degrees were pain free.  25 degrees of abduction was found upon initial testing, with 15 being pain free.  No decrease in these findings was noted upon repeated movement without resistance.  While repeated movement with resistance was not possible due to pain, such resistance typically is not present.  This finding therefore is not an accurate representation of the impairment present.  95 degrees of flexion, of which 75 were pain free, was found at the July 2008 examination.  

Of additional note is that the Veteran consistently has reported weekly flare-ups of her right pelvis fracture pain.  Neither the March 2007 nor the July 2008 VA bone examinations contained an opinion regarding the amount of additional limitation of motion, if any, during such flare-ups.  However, the Veteran herself reported no functional impairment due to flare-ups at the former examination.  She indicated that she had functional impairment during flare-ups at the latter examination, but specifically with respect to limitation in her ability to perform her job and chores.  While she also more generally limiting her ability to ambulate, she did not indicate that this limitation approximated 30 degrees or less of flexion or abduction lost beyond 10 degrees.  It is extremely likely that she would have reported difficulty walking in much greater detail as well as reported difficulty moving at all if her limitation were this severe.  As such, the above finding that a 20 percent evaluation is not warranted pursuant to Diagnostic Code 5252 or 5253 remains unchanged upon consideration of flare-ups pursuant to DeLuca and associated regulations.

It finally is clear that an evaluation higher than 10 percent is not warranted under Diagnostic Code 5033.  Limitation of motion is conceded.  Analysis of whether a noncompensable evaluation would result if the Diagnostic Codes addressing limitation of motion (5251, 5252, and 5253) were used is unnecessary to reach this conclusion.  Suffice it to say that, even presuming there is limited albeit noncompensable motion, the next highest evaluation of 20 percent would be permitted only if more than one major joint or group of minor joints were affected.  Only the Veteran's right hip/thigh is affected here.  The hip constitutes one major joint.  38 C.F.R. § 4.45.

In sum, the Board notes that consideration was given to 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 49, in making each of the above determinations regarding the period through July 7, 2008.  Consideration also has been given to whether staged ratings are required during this period pursuant to Francisco v. Brown, 7 Vet. App. at 55, and Hart, 21 Vet. App. at 505.  It follows that such ratings are not warranted since the above finding that the preponderance of the evidence is against the Veteran's entitlement to an evaluation higher than 10 percent for her right pelvis fracture applies throughout this period.

B.  Extraschedular

The above determinations granting the Veteran a 20 percent evaluation for her lumbar spine disability and continuing the 10 percent evaluation for her right pelvis fracture for the period through July 7, 2008, are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for either of these disabilities during this period on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor her representative has raised the issue of entitlement to an extraschedular rating for a lumbar spine disability or a right pelvis fracture during the period through July 7, 2008.  There further has been no showing from the record that the Veteran's lumbar spine disability or right pelvis fracture picture could not be contemplated adequately by the applicable schedular rating criteria discussed above in this period.  Her symptoms, which collectively reveal her level of disability, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw such as DeLuca.  Higher evaluations are provided for by the criteria, but, as explained above, the currently assigned evaluations adequately describe the nature, extent, and severity of the Veteran's disabilities.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran did not manifest an exceptional lumbar spine disability picture or right pelvis fracture picture in the aforementioned period.  Discussion of whether she exhibited related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent, and only to this extent, the appeal regarding this issue is granted.

An initial evaluation of 20 percent for a lumbar spine disability is granted for the period from February 20, 2007,  through July 7, 2008, subject to the law and regulations governing payment of monetary benefits.

An evaluation in excess of 10 percent for a right pelvis fracture for the period through July 7, 2008, is denied.




REMAND

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability for the period beginning July 8, 2008, and entitlement to an evaluation in excess of 10 percent for a right pelvis fracture for the period beginning July 8, 2008, unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

I.  Records

As discussed above, VA's duty to assist includes making reasonable efforts to procure pertinent treatment records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in Federal custody, to include VA treatment records, consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

VA treatment records from facilities in Puerto Rico dated into mid October 2007 have been associated with the claims file.  These records document that the Veteran has received ongoing treatment from VA for a variety of health problems, to include her lumbar spine disability and her right pelvis fracture.

The most recent evidence of record are the July 7, 2008, VA spine and bone examinations set forth above.  These were accompanied by a VA opinion regarding a mental disorder.

There is no indication that any efforts have been made to obtain VA treatment records dated from July 8, 2008, to present from facilities in Puerto Rico.  Reasonable such efforts are needed to fulfill the duty to assist.  Indeed, these records, if they exist, are potentially relevant to the Veteran's claim.  The Court further has held in Bell v. Derwinski, 2 Vet. App. 611 (1992), that VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record, and that such documents thus are constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  A remand is required so that the aforementioned efforts may be undertaken.

When VA becomes aware of the existence of relevant records before deciding a claim, the duty to assist requires that notification be sent to the Veteran.  38 C.F.R. § 3.159(e)(2).  This notice shall request that the Veteran authorize the release of the records to VA.  Id.  It alternatively shall request that the Veteran obtain the records herself and provide them to VA.  Id. 

VA treatment records dated in February 2006 and in August 2006 reflect that the Veteran is "under private psych."  In other words, she receives or at least received at the time psychiatric treatment from a private care provider.

Review of the claims file reveals no indication that the Veteran has been requested to identify her private psychiatric care provider.  It further reveals no indication that she has been requested to either authorize the release of records from this provider to VA or to supply such records to VA herself.  Satisfaction of the duty to assist mandates that such requests be made.  Accomplishment of this task requires a remand.

II.  Medical Examination and Opinion

Once VA undertakes the effort to provide a medical examination or medical opinion with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  A medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  



The Veteran contends that she has an acquired psychiatric disorder secondary to her service-connected right pelvis fracture and lumbar spine disability.

Service treatment records document the following.  The Veteran was anxious, hysterical, shaking, and crying in September 2004 after a few days in service.  She indicated wanting her mother and wanting to go home.  She denied a history of depression.  Adjustment disorder was diagnosed.  Adjustment disorder with depressed mood later appeared among the Veteran's list of problems.

At her August 2005 VA mental disorders examination, the Veteran described her right pelvis fracture and ultimate separation due to unsatisfactory performance.  She reported that she was very nervous and anxious in service due to the situation.  No gross psychiatric disorder was found or diagnosed following completion of the examination.

VA treatment records dated in 2006 and early 2007 reflect the following.  The Veteran's father shot her mother and then committed suicide when she was 12.  Her mother survived but has PTSD.  The Veteran reported that the pain from her right pelvis fracture during service was so great she felt she was going to die.  She feels that she was mistreated and not given the recovery she needed.  Diagnoses of depression, major depressive disorder, and PTSD were made.

In March 2007, the Veteran was afforded a VA mental disorders examination with respect to her instant claim.  The claims file was reviewed by the examiner.  The Veteran also was interviewed, during which she reported being treated for depression while in service.  Following psychiatric assessment, depressive disorder NOS was diagnosed.  The examiner opined with respect to etiology that this disorder was not caused by or a result of the Veteran's service-connected right pelvis fracture.  In this regard, it was found that there is no evidence of psychiatric complaints, findings or treatment prior to or during service, that the Veteran has a strong family history of mental disorder, that she sought psychiatric care more than a year after her separation, and that she is a full-time student with good grades.

A VA opinion with respect to a mental disorder was solicited in July 2008.  The examiner who rendered this opinion, the same one from March 2007, reviewed the claims file and mentioned depressive disorder.  It was determined that this disorder was not caused by or a result of the Veteran's service-connected right pelvis fracture.  As a rationale, it was noted that there is no evidence of psychiatric complaints, findings or treatment prior to service, that she was diagnosed with adjustment disorder a few days after entering service due to being hysterical, crying, and wanting her mother and to go home, that the psychiatric symptoms preceded the service-connected right pelvis fracture, and that she has a strong family history of mental disorder.

From the above, the Board finds that the March 2007 VA mental disorders examination and July 2008 VA opinion regarding a mental disorder do not permit the performance of a fully informed evaluation regarding the issues of entitlement to service connection for an acquired psychiatric disorder.  The examiner concluded in both this examination and opinion that the Veteran's acquired psychiatric disorder was not related to her service-connected right pelvis fracture.  Yet no opinion was rendered on whether there is a relationship between her acquired psychiatric disorder and her service-connected lumbar spine disability.  Additionally, no opinion was rendered on whether there is a relationship between her acquired psychiatric disorder and her service-connected right pelvis fracture in combination with her service-connected lumbar spine disability.  No opinion further was rendered on whether the Veteran's acquired psychiatric disorder is related directly to her service, despite the rationales that were supplied for the March 2007 examination and July 2008 opinion implicitly indicating that this question was considered.  

The aforementioned opinions are necessary in light of the Veteran's allegations concerning secondary service connection and the evidence of record, particularly service treatment records, concerning direct service connection.  A physician or similar professional must provide them because the Board is prohibited from rendering its own opinion on a medical question such as etiology.  Stefl, 21 Vet. App. at 120; Colvin v. Derwinski, 1 Vet. App. 171 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Another examination complete with an opinion therefore must be scheduled.  So that arrangements for this development can be made, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain and associate with the claims file updated VA treatment records dated from July 8, 2008, to present regarding the Veteran from facilities in Puerto Rico.  All efforts shall be documented in the claims file.  Any treatment records received shall be associated with the claims file.

2.  Contact the Veteran regarding her psychiatric treatment by a private care provider.  Request that she identify the provider.  Also request that she authorize the release of records from this provider to VA or alternatively provide them to VA herself.  All contact with the Veteran and all attempts to obtain records on her behalf must be documented in the claims file.  Any treatment records received shall be associated with the claims file.

3.  Review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file, after securing any necessary authorization, new/additional pertinent records identified by the Veteran during the course of this remand.  The claims file shall be documented as appropriate.

4.  With specific respect to the claims of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability for the period beginning July 8, 2008, and entitlement to an evaluation in excess of 10 percent for a right pelvis fracture for the period beginning July 8, 2008:  Consider any evidence obtained and determine whether it is necessary to arrange for the Veteran to undergo appropriate VA orthopedic examinations to properly evaluate the claims in assessing the severity of these service connected disabilities for the relevant time period. 

5.  Following completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disorder, to include a nervous condition, depression, depressive disorder, depressive disorder NOS, major depressive disorder, and PTSD found to be present.  The entire claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of her relevant symptomatology, to include onset, frequency, duration, and severity.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  

Thereafter, the examiner shall opine as to whether or not the Veteran has any acquired psychiatric disorder in conformity with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  For each such disorder diagnosed, the examiner finally shall opine with respect to etiology as to whether it is at least as likely as not that the disorder:  (i) was incurred or aggravated during the Veteran's service or otherwise is related to such service, to include as a result of feeling like she was going to die due to the pain from her right pelvis fracture, of the situation concerning this fracture and her separation, or of being mistreated and not given the recovery she needed, or (ii) is due to or a result of her service-connected right pelvis fracture and lumbar spine disability.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis made and etiology opinion rendered.  Each of the above actions shall be documented fully in an examination report.

6.  Finally, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability for the period beginning July 8, 2008, and entitlement to an evaluation in excess of 10 percent for a right pelvis fracture for the period beginning July 8, 2008.  If any of these benefits sought is not granted in full, the Veteran and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


